Citation Nr: 9935700	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-29 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for residuals of head, 
neck, and right shoulder injuries.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1967 and from November 1968 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1993 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for PTSD, hypertension, 
residuals of a head injury, and residuals of a neck and 
shoulder injury.  


FINDINGS OF FACT

1. The medical evidence of record does not establish a 
diagnosis of PTSD for the veteran's psychiatric condition.  

2. The service medical records contain no diagnosis of 
hypertension.

3. The record contains no diagnosis of hypertension, 
disabling to a compensable degree, within the initial 
post-service year.

4. There is no competent medical evidence of a nexus between 
the veteran's current diagnosis of hypertension and any 
incident of service, including a single "borderline" 
blood pressure reading.  

5. There is no competent evidence of a nexus between the 
veteran's current osteoarthritis of the cervical spine 
with headaches and rotator cuff syndrome and any incident 
of service, including head trauma in 1969.  


CONCLUSIONS OF LAW

1. The veteran is not shown to have PTSD that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. 3.303, 3.304 
(1999).

2. The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3. The claims of entitlement to service connection for 
residuals of head, neck, and shoulder injuries are not 
well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service Connection for PTSD

The veteran's separation medical examination in November 1976 
noted no psychiatric abnormalities.  On a report of medical 
history, completed at the same time, the veteran reported no 
history of depression, loss of memory, difficulty sleeping, 
or nervous trouble of any sort.  

The veteran's service personnel records noted service in the 
Republic of Vietnam from September 1966 to September 1967, 
from December 1968 to July 1970, and from April 1971 to 
January 1972.  The veteran's service personnel records note 
that he served as a security guard, an ammunition storage 
specialist, vehicle repairman, cargo handler, and helicopter 
door gunner during his service in Vietnam.  The veteran was 
awarded the Air Medal with Oak Leaf Cluster, Vietnam Service 
Medal, Republic of Vietnam Campaign Medal, among other awards 
and commendations for his military service.

In a statement received in December 1992, the veteran stated 
that, during his service in Vietnam, an ammunition supply 
point, which he was guarding, was bombed and one of his 
friends was killed in the blast.  He reported that he 
currently had difficulty sleeping and recurrent dreams of 
Vietnam.  He reported feelings of depression and difficulty 
getting along with others.  The veteran stated that he had 
been married three times and had difficulties with his wives 
due to his anger control problem.  

A private treatment record in January 1993 noted that the 
veteran was requesting a psychiatric evaluation for his PTSD.  
The veteran's spouse reported that the veteran had periods of 
withdrawal, but no recent violence.  

A psychiatric evaluation was conducted in February 1993 by 
E.A.L, D.O.  The veteran reported difficulty sleeping, 
dreaming problems, and family problems.  The veteran's mood 
had been depressed and he cried about once per week.  
The veteran noted mood swings, anger outbursts directed at 
his wife, and lack of energy.  Mental status examination 
showed decreased psychomotor movements, depressed mood, 
blunted affect, good insight, and good judgment.  No evidence 
of hallucinations, illusions, delusions, or suicidal ideation 
was shown.  The veteran reported occasional dreams about an 
episode from his service in Vietnam, but stated that such 
only occurred when he was very depressed.  The examiner 
reported an assessment of major depression with a global 
assessment of functioning (GAF) rating of 60.  

A VA examination for PTSD was conducted in March 1993.  The 
veteran reported that during service in Vietnam he fell off 
the back of a truck and was hospitalized for a week.  He 
stated that, whiled on guard duty at an explosives depot, the 
depot was bombed and one of his friends was killed.  He 
reported that upon return from Vietnam he had a temper and 
fought with his wives.  The veteran stated that he was a 
loner and had always been that way.  He noted that he had 
difficulty falling and staying asleep.  He reported feelings 
of depression with thoughts of suicide, but no anxiety.  
Mental status examination showed normal affect, mildly down 
mood, good judgment, and no psychosis, delusions, or 
hallucinations.  The examiner provided an impression of 
chronic dysthymia.  The examiner noted that the veteran was 
employed full-time as a truck driver.  The examiner reported 
mild incapacity for socialization, but stated that the 
veteran attended church and enjoyed it.  

A VA psychiatric consult in February 1995 reported an 
impression of personality disorder not otherwise specified.  
The examiner noted a long history of recurrent and persistent 
impulses and thoughts with repetitive behavior, and recurrent 
episodes of depression, anxiety, and suspiciousness.  

At a hearing before an RO hearing officer in February 1996, 
the veteran testified that the main stressor during his 
service in Vietnam was the explosion at the ammunition dump.  
Transcript, p. 3.  He reported that his military occupational 
specialty was ordinance, but in his last year in Vietnam he 
served as a helicopter door gunner.  Transcript, p. 4.  He 
noted that while serving in this position, he came under fire 
from the enemy, but was not wounded.  Transcript, p. 7.  The 
veteran stated that he was unaware if any physician had 
diagnosed him with PTSD.  Transcript, p. 5.  He testified 
that he used to have nightmares, but his medication 
controlled them and he had not had any nightmares recently.  
Transcript, p. 9.  He reported that he was currently 
unemployed because no one would hire him due to the 
medication he was taking.  Transcript, p. 8.  

At a VA psychology initial assessment, dated in December 
1996, a history of exposure to small enemy rockets, mortars 
and friendly fire, with recurrent nightmares, constant 
flashbacks and difficulty sleeping were reported.  The 
Program Coordinator noted a diagnosis of PTSD with a GAF of 
44.  The record does not state what the professional 
qualifications of the Program Coordinator were.  The Program 
Coordinator noted that the veteran started group therapy in 
February 1997 and reported a current status of chronic to 
severe PTSD symptoms.  

By statement, received in February 1997, the veteran reported 
that his stressors included the explosion at the ammunition 
dump, in which three people were killed.  He also reported an 
incident while serving on a helicopter when the tail rotor 
was damaged by enemy fire and the veteran was unsure if they 
would make it back.  

A VA PTSD examination was conducted in June 1997.  The 
veteran reported his history of military service including 
service in Vietnam in ordinance and as a door gunner.  Mental 
status examination showed relatively normal affect.  The 
examiner stated that the veteran did not appear to be 
depressed, and there was no evidence of psychosis, delusion, 
or hallucination.  The examiner provided an impression of 
mild dysthymia with a GAF of 70.  The examiner stated that he 
did not see PTSD and the records reviewed contained only one 
brief note with a diagnosis of PTSD, which did not contain 
the basis for that diagnosis.  

Service Connection for Hypertension

The veteran's separation medical examination in December 1967 
noted no abnormalities of the heart or vascular system.  
Blood pressure reading was 124/78.  The veteran's separation 
medical examination in November 1976 noted no heart or 
vascular system abnormalities.  Blood pressure reading was 
122/90.  On a report of medical history, completed at the 
same time, the veteran reported no history of high or low 
blood pressure.  

A private treatment record in January 1993 reported a history 
of hypertension, treated with medication for at least five 
years.  Blood pressure reading was 160/112.  The physician 
provided an assessment of hypertension.  

A VA general medical examination was conducted in March 1993, 
and the examiner noted review of the veteran's claims file.  
The veteran reported that he was diagnosed with hypertension 
"a year or so" after discharge from service and had been 
treated by various physicians ever since.  Blood pressure 
readings were 160/144, 150/110, and 150/110.  The examiner 
provided a diagnosis of mildly severe essential hypertension.  

At a hearing before an RO hearing officer in February 1996, 
the veteran reported that he was first diagnosed with 
hypertension in approximately 1980.  Transcript, p. 13.  The 
veteran stated that he did not remember any physician telling 
him he had high blood pressure during military service.  
Transcript, p. 14.  

A VA examination for hypertension was conducted in June 1997, 
and the examiner noted review of "available records."  The 
veteran reported that he began treatment for hypertension 
approximately one year after discharge from service.  
The examiner noted that there was no documentation of this 
treatment.  Blood pressure readings were 136/90, 138/90, 
136/90, and 138/88.  The examiner provided a diagnosis of 
essential hypertension, adequately controlled with 
medication.  

Service Connection for Residuals of Head, Neck and Shoulder 
Injuries

The veteran was hospitalized in May 1969 for cranio-cerebral 
trauma.  The veteran reported that he had fallen from the 
back of a truck, landing on his back and head and had lost 
consciousness for approximately 15 minutes.  No neurological 
defect was shown on examination.  

The veteran's separation medical examination in November 1976 
noted no abnormalities of the head, spine, or upper 
extremities.  On a report of medical history, completed at 
the same time, the veteran reported a history of a head 
injury, but denied frequent or recurrent headaches and 
painful or "trick" shoulder.  The examiner noted that the 
head injury occurred in 1967 with no sequela.  

In a statement received in August 1992, the veteran stated 
that he had an accident while serving in Vietnam, in which he 
was thrown off the back of a truck and fell on his head.  He 
stated that he was still having problems with his neck and 
back.  

VA outpatient treatment record in August 1992 showed 
complaints of muscle spasms in the left neck, with swelling 
at times.  X-ray examination of the cervical spine showed 
mild disc degeneration between C4 and C5 and mild 
degenerative osteoarthritic changes in the vertebral bodies 
and articular facets.  The veteran left the clinic without 
being seen by the doctor.  

A private treatment record in January 1993 reported 
complaints of occasional headaches, which the veteran related 
to neck pain from an injury during service.  The physician 
provided an assessment of probable osteoarthritis of the neck 
with headache.  

A VA orthopedic examination was conducted in March 1993.  The 
veteran reported that he fell off of a truck in approximately 
1967 in Vietnam and sustained an injury to his neck.  He 
stated that he had occasional neck pain with some headaches.  
He noted pain and numbness in his right shoulder for the 
previous five-to-six years.  Physical examination of the neck 
demonstrated normal contours, no undue tenderness, no muscle 
spasm, and no deformity.  Range of motion of the cervical 
spine was within normal limits.  Physical examination of the 
shoulders showed no deformities, swelling or atrophy.  Range 
of motion of the shoulders was normal.  The examiner noted 
some crepitance with movement in the right shoulder.  X-ray 
examination of the cervical spine in March 1993 revealed 
findings compatible with degenerative disc disease at C4.  
The examiner provided impressions of history of cervical 
strain during service and mild rotator cuff syndrome of the 
right shoulder, unrelated to the neck injury.  

At a hearing before an RO hearing officer in February 1996, 
the veteran testified that he fell off a truck onto his head 
during service in Vietnam and he continued to have pain and 
muscle tightening in the area of the injury.  Transcript, pp. 
9-10.  He stated that it affected him only when the weather 
got cold.  He noted that he had no further injuries to his 
head or neck after the in-service injury.  Transcript, p. 10.  
He reported that he was a little sore following discharge 
from hospital treatment for this injury, but did not have 
headaches at that time.  Transcript, p. 11.  The veteran 
testified that he began to have headaches in 1975 or 1976.  
Transcript, p. 12.  

A VA orthopedic examination was conducted in June 1997.  The 
veteran reported stiffness and some pain in the neck and 
right shoulder since falling from a truck during service and 
sustaining a head injury.  The examiner noted no deformity, 
tenderness, or palpable abnormality or contracture of the 
spine, but did note some non-specific, non-focal tenderness 
in the cervical spine.  Range of motion of the cervical spine 
showed extension to 60 degrees, flexion of 75 degrees, 
lateral flexion of 45 degrees bilaterally and rotation of 80 
degrees bilaterally.  X-ray examination of the cervical spine 
showed narrowing of the C4 disc space, facet articulations 
and neuroforamina within normal limits, with nothing acute 
identified.  Physical examination of the upper extremities 
showed no tenderness, no effusion, no swelling, no deformity, 
no palpable abnormalities, and no contractures.  Range of 
motion of both shoulders was 170 degrees of flexion and 
abduction, 90 degrees of external and internal rotation, 40 
degrees of adduction, and 60 degrees of extension.  The 
examiner noted slower motion in the right shoulder and some 
pain with motion in the right shoulder.  X-ray examination of 
the right shoulder was normal.  The examiner provided a 
diagnosis of primary minimal osteoarthritis, compatible with 
the veteran's age.  The examiner stated that he found no 
evidence that the veteran's neck or shoulder complaints had 
any relationship to the alleged injury to his head during 
service.  


II. Analysis

Service Connection Generally 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
cardiovascular-renal disease, including hypertension, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 


Service Connection for PTSD

The Board notes that effective March 7, 1997, during the 
pendency of this appeal, VA regulations concerning the type 
of evidence required to establish service connection for 
PTSD, were amended.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  
In the instant case, the RO has not provided the veteran 
notice of the revised regulations.  As the changes in the 
regulation do not materially affect the central issue in 
determining whether the instant claim is well grounded, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1996); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Under the old regulation, service connection for PTSD 
requires:  1) Medical evidence establishing a clear diagnosis 
of the condition; 2) Credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) A link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that he/she 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); 
See Cohen v. Brown 10 Vet. App. 128, 138 (1997).  

Under the new regulation, service connection for PTSD 
requires:  1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R § 3.304(f) (June 
18, 1999).

The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has set forth the 
analytical framework for establishing the presence of a 
recognizable stressor, the essential prerequisite to support 
a diagnosis of PTSD and entitlement to service connection.  
There are two major components to this analysis: first, it 
must be established whether the evidence demonstrates that 
stressful events occurred and, second, it must be established 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.  Cohen, 10 Vet. App. at 141; Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki v. Brown , 
6 Vet. App. 91, 98-99 (1993).

In the instant case, the veteran has submitted evidence of a 
current diagnosis of PTSD.  The psychology initial assessment 
and group therapy notes in December 1996 and February 1997 
reported a diagnosis of PTSD.  The Board notes that the 
professional qualifications of the individual providing this 
opinion are not of record.  However, for the purposes of 
well-grounding the veteran's claim, the Board accepts that 
the "Program Coordinator" has some professional background 
in psychology or social work.  

The veteran's service personnel records note service in 
Vietnam for three periods from September 1966 to January 
1972.  The veteran reported that during service in Vietnam an 
ammunition depot, at which he was stationed, was bombed, and 
a friend of his was killed.  The veteran further reported 
that he was later performing duties as a helicopter door 
gunner, when he came under fire from the enemy.  The 
veteran's service personnel records note that he served as a 
security guard, an ammunition storage specialist, vehicle 
repairman, cargo handler, and helicopter door gunner during 
his service in Vietnam.  The veteran was awarded the Air 
Medal with Oak Leaf Cluster, Vietnam Service Medal, Republic 
of Vietnam Campaign Medal, among other awards and 
commendations for his military service.  

The opinion of the Program Coordinator noted the veteran's 
in-service stressors as the underlying stressors for the 
diagnosis of PTSD.  Based on the service medical records, 
service personnel records, the veteran's statements, and the 
December 1996 opinion of the Program Coordinator, the Board 
finds that the veteran's claim for service connection for 
PTSD is well grounded.  38 U.S.C.A. §5107(a) (West 1991).  
The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a) (1999).  The claims folder contains all 
available service medical records and the RO has requested 
and received the available reports of VA medical 
examinations.  The veteran has not identified any post-
service treatment for his psychiatric condition, which has 
not been requested or obtained.  The representative has 
requested that the Board proceed with a decision in this 
appeal.  It appears that all necessary development has been 
completed, and the VA has satisfied its duty to assist the 
veteran under these circumstances.  38 U.S.C.A. § 5107(a). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

The Board finds that the evidence preponderates against a 
finding that the veteran suffers from PTSD.  The record 
contains two VA examinations performed by the same physician.  
On both examinations, the physician provided a diagnosis of 
dysthymia.  On the June 1997 examination, the physician 
specifically stated that he did not see PTSD and found no 
basis for the diagnosis provided by the Program Coordinator.  
A psychiatric evaluation in February 1993 also noted a 
diagnosis other than PTSD - major depression.  The Board 
further notes that a psychiatric consult in February 1995 
also noted a diagnosis other than PTSD - personality disorder 
not otherwise specified.  Although the private treatment 
record in January 1993 noted that the veteran wished an 
evaluation for PTSD, the physician did not confirm this 
diagnosis.  The Board finds that the weight of the evidence 
establishes a diagnosis other than PTSD.  There is no basis 
in the record for giving equal weight to the opinion of the 
Program Coordinator as compared to the VA examiner, 
psychiatric evaluation, and the VA psychiatric consult, 
particularly in light of the fact that there is no evidence 
of the Program Coordinator's professional credentials.  The 
VA examiner in June 1997 considered the opinion of the 
Program Coordinator and the veteran's reports of in-service 
stressors and continued his earlier diagnosis of dysthymia.  
The evidence in the instant case is not evenly balanced, 
therefore, the benefit of the doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

As the veteran has not met the first element necessary for a 
successful claim for service connection for PTSD (under both 
the old and amended regulations), the Board finds that 
further development to verify the veteran's reported 
stressors is unnecessary.  The Board notes, though, that the 
veteran's reported stressors are not inconsistent with the 
military occupational specialties and duties reported in his 
service personnel records.  



Service Connection for Hypertension

In the instant case, the veteran has submitted evidence of a 
current diagnosis of hypertension.  Both VA examinations in 
March 1993 and June 1997 noted a diagnosis of essential 
hypertension.  

However, the veteran's service medical records contain no 
diagnosis of hypertension.  Although the veteran's 
representative noted at the hearing that the blood pressure 
reading on service separation (122/90) in November 1976 was 
"borderline," there is no competent medical evidence during 
service that the veteran suffered from hypertension or 
reported any concern over a single "borderline" reading.  

The record contains no competent evidence of a diagnosis of 
hypertension within the initial post-service year presumptive 
period.  The veteran reported that he was diagnosed with 
hypertension "a year or so" after discharge from service.  
However, the first diagnosis of record of hypertension was in 
January 1993, which noted treatment for approximately five 
years.  The veteran was discharged from active service 
sixteen years prior to this diagnosis.  Further, the veteran 
later reported that he was diagnosed with hypertension in 
approximately 1980, three years after discharge from service.  
In any event, there is no medical record of such a diagnosis, 
and the Court has recognized that the statement of a veteran 
as to what a doctor told him is insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
The record contains no medical diagnosis of hypertension, to 
a compensable degree, within the initial post-service year 
presumptive period.  

Finally, there is no competent medical evidence of nexus 
between the veteran's current hypertension and any incident 
of service, including the single "borderline" blood 
pressure reading.  Without evidence of in-service occurrence 
and competent evidence of a nexus between the current 
diagnosis of hypertension and any incident of service, the 
veteran's claim cannot be well grounded.  

Service Connection for Residuals of Head, Neck, and Right 
Shoulder Injury

The veteran has presented evidence of a current disability of 
the head and neck.  A private treatment record in January 
1993 noted an assessment of probable osteoarthritis of the 
neck with headache.  The VA examiner in March 1993 noted 
findings compatible with degenerative disc disease of the 
cervical spine.  The VA examination in June 1997 noted a 
diagnosis of minimal osteoarthritis.  A diagnosis of mild 
rotator cuff syndrome of the right shoulder was noted on VA 
examination in March 1993.  

The veteran's service medical records noted hospitalization 
in May 1969 for a cranio-cerebral trauma, due to a fall from 
the back of a truck.  The veteran reported that he landed on 
his back and head.  However, this injury appeared to be acute 
and transitory and had resolved by service separation.  No 
further diagnoses or opinions of head, neck or right shoulder 
pain or pathology were noted in the remainder of the 
veteran's active service (excepting headaches associated 
with upper respiratory infections).  No abnormalities of the 
head, spine, or upper extremities were noted on separation 
examination in November 1976.  The examiner at separation 
specifically noted there were no sequela from the reported 
head injury and the veteran denied a history of headaches at 
that time.  

The record contains no competent medical evidence of a nexus 
between the veteran's current osteoarthritis of the neck with 
headaches and/or rotator cuff syndrome and any incident of 
his active military service, including the head injury in 
1969.  The VA examiner in June 1997, specifically stated that 
he found no evidence of any relationship between the in-
service head injury and the veteran's current neck 
complaints.  

Although the VA examiner in March 1993 noted a history of 
cervical strain during service, no comment was made as to 
whether the current osteoarthritis was related to this 
cervical strain.  In addition, the Board notes that such was 
based solely on the history from the veteran.  The veteran's 
service medical records contain no complaints of neck pain 
and no diagnosis of cervical strain.  The Board is not bound 
to accept the veteran's uncorroborated testimony as 
to medical incurrence or causation, nor to accept the 
opinions of physicians based on the veteran's recitation of 
medical history.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  As there is no medical evidence of record to support 
the reported history, the opinion based upon it has no 
probative value.  See. LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Finally, the examiner in 
March 1993, noted no connection between the neck injury and 
the right shoulder condition.  Without competent probative 
evidence of a nexus between the veteran's osteoarthritis of 
the neck with headaches and any incident of service, the 
veteran's claim cannot be well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  
The appellant has not identified any medical evidence that 
has not been submitted or obtained, which would support a 
well-grounded claim.  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for hypertension is denied.  



Entitlement to service connection for residuals of head, 
neck, and right shoulder injuries is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

